Citation Nr: 0302668	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  96-27 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands and right knee. 

2.  What evaluation is warranted for post-operative residuals 
of a medial meniscal tear of the left knee since October 1, 
1994?  

3.  What evaluation is warranted for degenerative arthritis 
of the dorsal and lumbar spine since October 1, 1994?

4.  What evaluation is warranted for bronchial asthma since 
October 1, 1994?  

5.  What evaluation is warranted for post operative residuals 
of a left foot Morton's neuroma since October 1, 1994?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to May 
1979, and from April 1982 to September 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A review of the claims folder further reveals a number of 
outstanding issues that require RO development and/or 
adjudication.  The veteran has claimed entitlement to 
increased evaluations for bilateral Achilles tendonitis, a 
right spermatocele, and for post-operative residuals of a 
hiatal hernia with reflux esophagitis and peptic stricture.  
Additionally, the veteran has claimed entitlement to service 
connection for gastritis secondary to medication used for 
Achilles tendonitis and post-operative residuals of a left 
knee medial meniscal tear.  Finally, the RO has raised, sua 
sponte, the question of entitlement to service connection for 
varicose veins.  Accordingly, these issues are referred to 
the RO for appropriate development.  




REMAND

The record reflects that on a Form 9, Appeal to the Board, 
filed in June 1999, the veteran requested a hearing at a 
local VA office before a Member of the Board.  While the 
veteran was afforded a hearing before the RO in April 1996 
and March 2000, there is no indication that the veteran 
waived his right to a hearing before a Member of the Board.  
As an appellant is entitled to a hearing further development 
is warranted.  38 C.F.R. § 20.700 (2002).  

The record also reveals that service connection is currently 
in effect and a single 20 percent evaluation assigned for 
arthritis of the dorsal and lumbar spine.  On remand the RO 
should consider whether disability warrants the assignment of 
separate evaluations for the dorsal and lumbar spine 
disabilities.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Therefore, the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
Travel Board hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


